LECHE, J.
Plaintiffs appeal from a judgment maintaining an exception of no cause of action as against three of the defendants.
The minutes show that such a judgment was rendered, but they do not show that it was read and signed in open court, nor do we find any written and signed judgment in the record. Every final judgment must be written, read and signed in open court. C. P. 543-546.
The appeal was taken before the judgment became final and is therefore premature. Eckhardt vs. Materne, 128 La. 1, 52 South. 172; Hanchey vs. St. Louis, I. M. & S. Ry. Co., 135 La. 352, 65 So. 487; Mitchell vs. Shreveport Creosoting Co., 123 La. 958, 49 South. 655; Hauch vs. Drew Inv. Co., 116 La. 488, 40 South. 847; State vs. Hodge, Dist. Atty. vs. Oliver, Sheriff, 132 La. 180; Franke vs. Shaw, 154 La. 509, 97 South. 793.
The appeal is therefore dismissed.